UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 National Technical Systems, Inc. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: NATIONAL TECHNICAL SYSTEMS, INC. 24007 Ventura Boulevard Calabasas, California 91302 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held September 27, 2011 To the Shareholders of National Technical Systems, Inc.: Notice is hereby given that the 2011 Annual Meeting of Shareholders (the “Annual Meeting”) of National Technical Systems, Inc., a California corporation (“NTS” or the “Company”), will be held at the Company’s newly acquired facilities at 3761 South Central Avenue, Rockford Illinois 61102 on Tuesday, September 27, 2011 at 11:00 a.m., Central Time, for the purpose of considering and acting upon the following matters: 1. Election of Directors.To elect as Class III directors for terms expiring in 2014, and until their respective successors are duly elected and qualified, the following three nominees recommended by the Board of Directors: John Gibbons, Robert Lin, and Norman Wolfe. 2. Ratify the Appointment of Independent Registered Public Accounting Firm.To ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2012. 3. 14a-8 Shareholder Proposal.To vote on a non-binding shareholder proposal to urge the Board of Directors to hire an investment banking firm to initiate a search for a potential buyer of the Company in order to maximize shareholder value. 4. Shareholder Proposal to Amend the Company’s Bylaws.To consider a shareholder proposal to amend the first sentence of Section 3.2 of the Company’s Bylaws to (i) eliminate the range of the number of directors from nine (9) to seventeen (17) and (ii) fix the size of the Board of Directors at nine (9) members. 5. Shareholder Proposal to Amend the Company’s Bylaws.To consider a shareholder proposal to amend Section 9.2 of the Company’s Bylaws to provide that if the amendment to the first sentence of Section 3.2 of the Company’s Bylaws described in Proposal 4 above is approved by the Company’s shareholders, then such sentence may be amended further or repealed only by approval of the shareholders.The effectiveness of this proposal is conditioned upon shareholder approval of Proposal 4. 6. Transaction of Other Business.To transact such other business and to consider and take action upon any and all matters that may properly come before the Annual Meeting or any adjournment or adjournments thereof. Pursuant to the provisions of the Company’s Bylaws, the Board of Directors has fixed the close of business on August 15, 2011 as the record date for the determination of shareholders entitled to notice of and to vote at the Annual Meeting or any adjournment thereof.For ten days prior to the Annual Meeting, a complete list of the shareholders entitled to vote at the Annual Meeting will be available for examination by any shareholder for any purpose relating to the Annual Meeting, during ordinary business hours at the Company’s principal offices located at 24007 Ventura Boulevard, Calabasas, California 91302. The Board of Directors recommends that you vote as follows: “FOR” Proposal 1—the election of each of the director-nominees named herein. “FOR” Proposal 2—the ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2012. 1 “AGAINST” Proposal 3—the shareholder proposal to advise the Board of Directors to retain an investment banker to solicit a sale of the Company. “AGAINST” Proposal 4—the bylaw amendment proposed by the Shareholder Group (as defined below) to (i) eliminate the range of the number of directors from nine (9) to seventeen (17) and (ii) fix the size of the Board of Directors at nine (9) members. “AGAINST” Proposal 5—the bylaw amendment proposed by the Shareholder Group (as defined below) to provide that the sections of the Bylaws pertaining to the number of directors may not be further amended or repealed, except by approval of the shareholders. Please note that a group of shareholders, including Jack Lin, Ph.D., our former long-time CEO and Chairman, Luis Hernandez, Sidney Meltzner and CAS Foundation, an entity affiliated with Mr. Meltzner (collectively, the “Shareholder Group”), has provided notice that it intends to (i) nominate its own slate of three (3)nominees for election as directors at the Annual Meeting, in opposition to the three (3) director candidates we have nominated in Proposal 1, and (ii) propose the bylaw amendments set out in Proposals 4 and 5for consideration at the Annual Meeting.The Shareholder Group has publicly stated that it would like the Company to conduct a sale process at this time.The Company does not believe that conducting a sale process in the current economic environment would result in a transaction that maximizes the value of the Company and shareholders’ investment in the Company. Additionally, Dr. Jack Lin disclosed in his Schedule 13D dated September 9, 2010 that he “has proposed that the Company purchase his shares of Common Stock.”We therefore question whether Dr. Lin’s interests are aligned with those of all the Company’s shareholders.Therefore, the Board of Directors does not believe the election of the Shareholder Group’s nominees is in your best interests. Our Board of Directors recommends that you vote “FOR” Proposals 1 and 2 and “AGAINST” Proposals 3, 4 and 5 pursuant to the instructions on the enclosed WHITE proxy card or, if you do not receive a proxy card, the voting instruction form provided by your bank or broker.You may receive proxy solicitation materials from the Shareholder Group, including an opposition proxy statement and proxy card. Our Board of Directors urges you NOT to vote with any proxy card that you may receive from the Shareholder Group. Even if you have previously signed a proxy card sent by the Shareholder Group, you have the right to change your vote by delivering a subsequent proxy using the enclosed WHITE proxy card or, if you do not receive a proxy card, the voting instruction form provided by your bank or broker. Only the latest dated proxy card or voting instruction form you vote will be counted. Calabasas, California August 11, 2011 By Order of the Board of Directors, /s/ Raffy Lorentzian Raffy Lorentzian Secretary YOU ARE URGED TO VOTE BY MARKING, SIGNING AND RETURNING THE ENCLOSED PROXY AS PROMPTLY AS POSSIBLE, WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING IN PERSON.THE ENCLOSED PROXY IS BEING SOLICITED BY THE COMPANY’S BOARD OF DIRECTORS.WE URGE YOU NOT TO SIGN AND RETURN ANY PROXY CARD OR VOTING INSTRUCTION CARD THAT YOU MAY RECEIVE FROM THE SHAREHOLDER GROUP AND TO SIGN AND RETURN ONLY THE WHITE PROXY CARD THAT YOU RECEIVE FROM THE COMPANY. EVEN A VOTE AGAINST THE SHAREHOLDER GROUP’S NOMINEES ON ITS PROXY CARD WILL CANCEL ANY PROXY PREVIOUSLY GIVEN TO THE COMPANY. EVEN IF YOU SIGN A PROXY CARD SENT TO YOU BY THE SHAREHOLDER GROUP, YOU MAY REVOKE IT AND PROVIDE YOUR SUPPORT FOR THE COMPANY’S DIRECTOR NOMINEES BY SIGNING, DATING AND RETURNING THE ENCLOSED WHITE PROXY CARD. ONLY YOUR LATEST DATED PROXY WILL COUNT. 2 NATIONAL TECHNICAL SYSTEMS, INC. 24007 Ventura Boulevard, Calabasas, California 91302 PROXY STATEMENT For ANNUAL MEETING OF SHAREHOLDERS To be held September 27, 2011 INFORMATION CONCERNING SOLICITATION AND VOTING STOCK General This proxy statement (“Proxy Statement”) is furnished in connection with the solicitation of proxies for use at the 2011 Annual Meeting of Shareholders (the “Annual Meeting”) of National Technical Systems, Inc., a California corporation (“us,” “we,” “our,” “NTS” or the “Company”) to be held at the Company’s newly acquired facilities at 3761 South Central Avenue, Rockford Illinois 61102 on Tuesday,September 27, 2011 at 11:00 a.m., Central Time, and at any and all adjournments thereof. It is anticipated that this Proxy Statement and the accompanying notice and form of proxy will be mailed to shareholders eligible to receive notice of, and to vote at, the Annual Meeting on or about August 12, 2011. The Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2011 is included with this Proxy Statement.An electronic copy of the Annual Report is also available free of charge on the Securities and Exchange Commission (“SEC”) website located on the Internet at www.sec.gov. Revocability of Proxies A form of proxy for voting your shares at the Annual Meeting is enclosed.Any shareholder who executes and delivers such proxy has the right to and may revoke it at any time before it is exercised. Revocation may be accomplished by the execution of a later dated proxy, or a later casted Internet or telephone vote, with regard to the same shares or by giving notice in writing to the Corporate Secretary at 24007 Ventura Boulevard, Calabasas, California 91302, or in person at the Annual Meeting.Subject to such revocation or suspension, all shares represented by a properly executed proxy received in time for the Annual Meeting will be voted by the proxyholders in accordance with the instructions specified on the proxy. If you have previously signed a proxy card sent to you by the Shareholder Group, you may change your vote by marking, signing, dating and returning the enclosed WHITE proxy card in the accompanying postage-paid envelope or by voting by telephone or through the Internet. Unless otherwise directed in the accompanying proxy, the shares represented by your executed proxy will be voted “FOR” Proposal 1—the election of each of the director-nominees named herein, “FOR” Proposal 2—ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2012,“AGAINST” Proposal 3—the shareholder proposal to advise the Board of Directors to retain an investment banker to solicit a sale of the Company, “AGAINST” Proposal 4—the proposal by the Shareholder Group to amend the first sentence of Section 3.2 of the Company’s Bylaws to (i) eliminate the range of the number of directors from nine (9) to seventeen (17) and (ii) fix the size of the Board of Directors at nine (9) members, “AGAINST” Proposal 5—the proposal by the Shareholder Group to amend Section 9.2 of the Company’s Bylaws to provide that if the amendment to the first sentence of Section 3.2 of the Company’s Bylaws described in Proposal 4 is approved by the Company’s shareholders, then such sentence may be amended further or repealed only by approval of the shareholders, and, if any other business is properly presented at the Annual Meeting, such proxy will be voted in accordance with the recommendations of management of the Company. 1 Proxy Solicitation Costs This proxy statement is furnished in connection with the solicitation by the Board of Directors of proxies to be used at the annual meeting of shareholders of the Company. The solicitation of proxies is being made initially by mail. Directors, officers and other employees of the Company may solicit proxies in person, by telephone, electronically, by mail or other means, but they will not be specifically compensated for these services. As a result of the potential solicitation of proxies by the Shareholder Group, our expenses related to our solicitation of proxies will exceed those normally spent for an annual meeting. Such additional costs, excluding the costs of litigation (if any), are expected to aggregate up to approximately $350,000 to $450,000, of which approximately $160,000has been spent to date. We will not pay additional compensation to our directors, officers or employees for these activities. The Company has retained Okapi Partners LLC to assist in the solicitation of proxies for the annual meeting and has agreed to pay Okapi Partners LLC a fee not to exceed $50,000, plus reimbursement of out-of-pocket costs and expenses.Okapi will employ approximately thirty-five persons in connection with its solicitation. We have also agreed to indemnify Okapi against various liabilities and expenses that relate to or arise out of its solicitation of proxies. Brokers, banks and other persons will be reimbursed by the Company for expenses they incur in forwarding proxy material to obtain voting instructions from beneficial shareholders. Quorum; Voting Rights The close of business on August 15, 2011, has been fixed as the record date for the determination of shareholders entitled to notice of and to vote at the Annual Meeting. The outstanding voting securities of the Company at August 15, 2011 is expected to consist of 11,375,819 shares of no par value common stock (“Common Stock”). Voting securities include unvested restricted shares.Shareholders representing a majority of outstanding Common Stock must be present in person or by proxy to constitute a quorum at the Annual Meeting. The presence, in person or by proxy, of the holders of a majority of the shares entitled to vote will constitute a quorum for the transaction of business at the Annual Meeting, including, without limitation, a motion to adjourn the Annual Meeting to another time or place in order to solicit additional proxies approving matters recommended by the Board of Directors.Abstentions and broker “non-votes” are counted as present and entitled to vote for purpose of determining the presence or absence of a quorum. A plurality of the votes cast in person or by proxy and entitled to vote at the Annual Meeting is required for the election of directors.The affirmative vote ofa majority of the shares represented at the Annual Meetingand a majority of the quorum to transact business at the Annual Meeting is required for ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 31, 2012 and for approval of the shareholder proposal to advise the Board of Directors to retain an investment banking firm to solicit a sale of the Company. The affirmative vote of a majority of the outstanding shares of Common Stock is required for approval of each of the shareholder proposals to amend the Company’s Bylaws. Each shareholder is entitled to one vote, in person or by proxy, for each share of Common Stock standing in such shareholder’s name on the books of the Company as of the record date on any matter submitted to the shareholders. In voting for the election of directors, shareholders do not have the right to cumulate their votes.Brokers who hold shares of Common Stock for the accounts of their clients may vote such shares either as directed by their clients or in their own discretion if permitted by the stock exchanges or other organizations of which they are members.Members of the New York Stock Exchange (NYSE), including brokers, are permitted to vote their clients’ shares in their own discretion on certain matters if the clients have not furnished prior voting instructions.However, the NYSE defines various proposals as “non-discretionary” or “non-routine” and brokers who have not received voting instructions from their clients as to such proposals do not have discretion to vote on those proposals.Brokers do not have discretion to vote a client’s shares on non-routine matters such as Proposals 1, 3, 4 and 5. However, brokers do have discretion to vote a client’s shares on routine matters such as Item2.When a broker votes a client’s shares on some but not all of the proposals at a meeting, the shares that are not voted with respect to a particular proposal are referred to as “broker non-votes.” Abstentions and broker non-votes will have no effect on the outcome of Proposal 1. Abstentions and broker non-votes will have the effect of a “NO” vote on Proposals 2 and 3 if the number of affirmative votes cast for such proposal is a majority of the votes cast but does not constitute a majority of the quorum required to transact business at the Annual Meeting.Abstentions and broker non-votes will have the effect of a “NO” vote on Proposals 4 and 5. 2 Please note that brokers may no longer use discretionary authority to vote shares on the election of directors if they have not received instructions from their clients. As a result, if your shares are held of record by your broker, bank, or other holder and you do not provide instructions as to how your shares are to be voted in the election of directors, your broker, bank, or other holder of record will not be able to vote your shares in the election of directors, and your shares will not be voted for any of the Board of Directors’ nominees. We urge you to provide instructions to your broker, bank, or other holder of record so that your votes may be counted on this important matter. We urge you to vote your shares by following the instructions provided in these proxy materials or the voting instruction form provided by your broker, bank, or other holder of record to ensure that your shares are voted on your behalf. Please vote your proxy so your vote can be counted. 3 PROPOSAL NO. 1 ELECTION OF DIRECTORS The Company has a classified Board of Directors, which currently consists of a total of nine directors, who are divided among the three classes.All directors serve until their respective successors are duly elected and qualified.At each annual meeting of the shareholders, directors in a class are elected for a term of three years to succeed the directors in that class whose terms expire at such annual meeting. The term of the Company’s Class III directors will expire on the date of the upcoming Annual Meeting.Accordingly, three persons are to be elected to serve as Class III directors.The Nominating Committee of the Board of Directors selected, and the Board of Directors approved, John Gibbons, Robert Lin, and Norman Wolfe, as nominees for election at the Annual Meeting. Mr. Gibbons was elected to serve at the annual meeting of shareholders in 2009, but was subsequently moved to a Class III director.Messrs Lin and Wolfe were elected to serve as directors at the annual meeting of shareholders in 2008. If elected, Messrs. Gibbons, Lin, and Wolfe will serve as directors until the Company’s annual meeting of shareholders in 2014, and until their successors are duly elected and qualified. Each of Messrs. Gibbons, Lin, and Wolfe has consented to be named in the Proxy Statement and has agreed to serve if elected, and management and the Board of Directors presently have no reason to believe that they will be unable to serve or will not serve. If any of the Board’s nominees becomes unable to serve or for good cause will not serve as a director, proxies granted using the WHITE proxy card will be voted for the election of such person as will be designated by the Board of Directors to replace such Board nominee. If the Board designates any substitute nominees, the Company will file an amended proxy statement that, as applicable, identifies the substitute nominees, discloses that such nominees have consented to being named in the revised proxy statement and to serve if elected, and includes certain biographical and other information about such nominees required by SEC rules. The Company has received notice from a group of shareholders, including Jack Lin, Ph.D., our former long-time CEO and Chairman, Luis Hernandez, Sidney Meltzner and CAS Foundation, an entity affiliated with Mr. Meltzner (collectively, the “Shareholder Group”), of its intention to nominate three (3) nominees for election to the Company’s Board of Directors at the Annual Meeting. The Shareholder Group’s nominees are not endorsed by the Company’s Board of Directors. We urge shareholders NOT to vote any proxy card that you may receive from the Shareholder Group. The Company’s Board of Directors urges you to vote FOR John Gibbons, Robert Lin, and Norman Wolfe as Class III directors. The Company is not responsible for the accuracy of any information provided by or relating to the Shareholder Group contained in any proxy solicitation materials filed or disseminated by, or on behalf of, the Shareholder Group or any other statements that the Shareholder Group may otherwise make. Members of the Board of Directors The following sets forth, as of July 20, 2010, the names of, and certain information concerning the Company’s directors and the director-nominees: 4 Name Age Position or Office Director Since End of Term Class III Directors: John Gibbons 62 Independent Consultant Robert Lin 53 President and Chief Executive Officer of MTI Marketing Techniques, Inc. 2011(1) Norman Wolfe 63 President of Quantum Leaders, Inc. 2011(1) Class I Directors: Dr. John Foster 52 Chairman and Chief Executive Officer of Innovative Microtechnology, Inc. William McGinnis 52 Chief Executive Officer and President of the Company Donald Tringali 53 Chairman of the Board of the Company and President of Augusta Advisory Group Class II Directors: Aaron Cohen 74 Co-founder and Vice Chairman of the Board of the Company 1975(2) Justin Jacobs 36 Managing Director of Mill Road Capital, L.P. Dan Yates 50 President and Chief Executive Officer of Regents Bank Director-nominee slated for re-election at the Annual Meeting. Mr. Cohen began serving as a director of the Company in 1975 and has served every year since then, except for the period of time from June 1988 until 1997 when he served as a director of the Company’s spin off United Education & Software, Inc. (UES). Small Business Administration regulations prohibited Mr. Cohen from serving as a director of the Company while he served on the board of UES. John Gibbons has been an independent consultant since April 2004. Prior to April 2004, Mr. Gibbons was Vice Chairman of TMC Communications, Inc., a long distance, data and Internet services provider. He is a director of Deckers Outdoor Corporation, (NASDAQ: DECK), a designer, producer and brand manager of innovative, high-quality footwear.The Nominating Committee believes that Mr. Gibbons’ extensive experience as a chief executive officer of several companies, directorship of other public companies and background as a certified public accountant, together with his financial experience and acumen, provide substantial support for his nomination and service as a director of the Company. Robert Lin has been President and Chief Executive Officer of MTI-Marketing Techniques, Inc., a manufacturer and distributor of products for the advertising specialty and premium markets, for more than five years. The Nominating Committee believes that Mr. Robert Lin’s substantial service as the chief executive officer of a manufacturing and distribution company, operational responsibilities, significant experience with the Company and track record of achievement provide substantial support for his nomination and service as a director of the Company. Norman Wolfe has been President and Chief Executive Officer of Quantum Leaders, Inc., a management consulting firm specializing in strategy execution, for more than five years. Mr. Wolfe holds an Advanced Professional Director Certification from the American College of Corporate Directors, a public company director education and credentialing organization. The Nominating Committee believes that Mr. Wolfe’s substantial experience as chief executive officer of a company, extensive experience in providing consulting services to a broad spectrum of businesses, and deep knowledge and experience in corporate governance matters provide substantial support his nomination and service as a director of the Company. Dr. John Foster has been the Chairman and Chief Executive Officer of Innovative Micro Technology, Inc., a MEMS (micro-electromechanical systems) contract manufacturer and foundry, for more than five years.The Nominating Committee believes that Dr. Foster’s background and experience in technology-driven companies, his public company chief executive officer experience, foreign company operational responsibilities, and experience in the development of innovative technologies provide substantial support for his nomination and service as a director of the Company. 5 William McGinnis is President and Chief Executive Officer of the Company. He has been associated with the Company continuously since 1980.The Nominating Committee believes that Mr. McGinnis’ extensive management, operational and engineering experience and acumen, his long history with the Company, and his proven record of attaining operational and financial objectives under a variety of economic and competitive conditions provide substantial support for his nomination and service as a director of the Company. Donald Tringali became Chairman of the Board effective May 1, 2010. Prior to that, he was Vice Chairman of the Board from June 1996.He also has been President of the Augusta Advisory Group, a management consulting company, for more than five years. The Nominating Committee believes that Mr. Tringali’s extensive experience as a senior corporate officer of a public company, consulting work with various businesses and organizations, experience as a lawyer, and broad knowledge of mergers, acquisitions, legal and financial matters affecting public companies provide substantial support for his nomination and service as a director of the Company. Aaron Cohen is a founder, Vice Chairman of the Board and Senior Vice President, Corporate Development of the Company. He has been associated with the Company since 1961. The Nominating Committee believes that Mr. Cohen’s long-time history with and significant knowledge of the Company as one of its founders, his experience as a chief executive officer and director of a public company, and extensive expertise in engineering operations provide significant support for his nomination and service as a director of the Company. Justin C. Jacobs is a managing director at Mill Road Capital L.P, a private investment firm focused on investing in and partnering with publicly traded micro-cap companies in the U.S. and Canada.Mr. Jacobs has been associated with Mill Road Capital since 2005. Prior to joining Mill Road Capital, Mr. Jacobs worked at LiveWire Capital, an investment and management group focused on control, operationally-intensive buy-outs of small companies. Prior to joining LiveWire, Mr. Jacobs was an investment professional in the private equity group at The Blackstone Group.Mr. Jacobs is a member of the Board of Directors of Galaxy Nutritional Foods. The Nominating Committee believes that Mr. Jacobs’ extensive experience as a private equity and investment professional, his significant financial expertise particularly as related to acquisitions, his operating experience at numerous portfolio companies including a role as an interim Chief Operating Officer, and his role as a representative of the Company’s largest shareholder combined provide a unique perspective with respect to maximizing value for all shareholders and provide substantial support for his nomination and service as a director of the Company. Dan Yates is President and Chief Executive Officer of Regents Bank, which he helped establish in 2001.The Nominating Committee believes that Mr. Yates’ significant experience as president of a commercial bank, his extensive knowledge of commercial lending, and intimate knowledge of financing of a variety of commercial businesses and attainment of financial objectives provide substantial support for his nomination and service as a director of the Company. None of the director-nominees was selected pursuant to any arrangement or understanding other than with the Company’s directors and executive officers acting within their capacities as such. On June 27, 2011, we entered into a securities purchase agreement with Mill Road Capital, L.P. (“Mill Road”), pursuant to which in exchange for $14 million, we issued to MRC: (i) 933,333 shares of our common stock; (ii) a 5-year 15% subordinated note in the original principal amount of $7 million, which we sometimes refer to as the subordinated note; and (iii) a warrant to purchase up to 300,000 shares of our common stock.The financing resulted in net proceeds to us of $13.2 million, after deducting fees and expenses. In connection with the Mill Road financing we entered into certain agreements that gave Mill Road the right to appoint a member to our Board of Directors for so long as it owns 5% of our outstanding common stock.If a Mill Road designee is not on the Board, we agreed to give Mill Road notice of any shareholders meeting at which directors are to be elected, and to include Mill Road’s designee on the Company’s slate of nominees for election to the Board in the proxy statement to be prepared and mailed to the Company’s shareholders.In addition, we agreed that to the extent that it is not reasonably practicable to add the Mill Road designee, or if the Mill Road designees declined to be included in the proxy statement, we agreed to take such action as may be necessary, including increasing the size of the Board, in accordance with the Bylaws of the Company, to appoint the Mill Road designee to the Board immediately after the conclusion of such meeting. 6 Mill Road designated Justin C. Jacobs as its initial designee to our Board of Directors.However, because we had received notice from the Shareholder Group of their intent to propose a competing slate of directors and to propose a bylaw amendment that would limit the size of the Board to nine members, there was a possibility that Mr. Jacobs would not be elected at the shareholders meeting and that we would not be able to fulfill our contractual obligation to appoint a Mill Road designee to the Board.In order to avoid a potential breach of such obligation, two of our current directors voluntarily agreed to shorten their term and change director class creating a vacancy in our Class II directors.Mr. John Foster moved from a Class II to a Class I director whose term will expire in 2012.Mr. John Gibbons, who was a Class I director was designated a Class III director and he is a director nominee for re-election at the Annual Meeting.Mr. Jacobs was appointed to serve as a Class II director on July 20, 2011. His term will expire in 2013. Director Independence The Board of Directors has determined that each of the current directors and nominees listed above, except Aaron Cohen, Robert Lin, and William McGinnis, is, or would be if elected, an independent director of the Company within the meaning of Rule 5605(a)(2) of Nasdaq’s Listing Rules. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ELECTION OF JOHN GIBBONS, ROBERT LIN, AND NORMAN WOLFE AS CLASS III DIRECTORS. ***** 7 PROPOSAL NO. 2: RATIFICATION OF APPOINTMENT OF REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors has appointed Ernst & Young LLP as the Company’s independent registered public accounting firm to audit its financial statements for the fiscal year ending January 31, 2012. The decision of the Board of Directors was based on the recommendation of the Audit Committee. Ernst & Young LLP has acted as the Company’s independent registered public accounting firm since its appointment during fiscal year 1990.A representative of Ernst & Young LLP is not expected to be present at the Annual Meeting, but if present will be provided with the opportunity to make a statement if the representative desires to do so, and would expected to be available to respond to appropriate questions. Although ratification by shareholders is not required by law, the Board of Directors has determined that it is desirable to request approval of this selection by our shareholders.Notwithstanding its selection, the Board of Directors, in its discretion, may appoint a new independent registered public accounting firm at any time during the year if the Board of Directors believes that such a change would be in the best interests of the Company and its shareholders.If the shareholders do not ratify the appointment of Ernst & Young LLP, the Board of Directors may reconsider its selection. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2012. ***** 8 PROPOSAL NO. 3: SHAREHOLDER PROPOSAL TO RECOMMEND BOARD OF DIRECTORS TO RETAIN INVESTMENT BANKING FIRM TO SOLICIT THE SALE OF THE COMPANY The following is a proposal that the Company received from David Gabai, P.O. Box 91252, Encino, California 91416.Mr. Gabai represents that he is a shareholder of the Company.The Company is not responsible for the contents of Mr. Gabai’s proposal or his supporting statement.The response of the Board of Directors is set out below the shareholder proposal.The proposal and supporting statement are quoted verbatim below: SHAREHOLDER SUPPORTING STATEMENT As a shareholder of over 12 years, I request that the following proposal be included in the next proxy to be voted on at the company’s next shareholder meeting. The reason for this request is as follows. It was made clear at last year’s meeting when a shareholder asked “If you would like the company to be sold, stand up” and over 60% of the room stood up. Recently three shareholders (representing 23.13% of the outstanding shares as of June 9, 2010) have since filed a 13D to sell their shares as a group. In addition, Sandler Capital (holder of another 8.09% as of 1/4/2011) expressed in a letter to the board, included in their SEC Filing (dated 9-29-10) that they would like “the Company to explore strategic alternatives and a sale of the Company:” It is my opinion that shareholders are frustrated with the company and current Board of Directors as evidenced by the defeat of their last effort last year to pass a stock option bonus plan for themselves and certain employees. This plan would have been dilutive to the common shareholder. It is also my opinion that the only way shareholders will ever have an opportunity to maximize their deserved value is if the company is sold. SHAREHOLDER PROPOSAL As a shareholder, I urge the board of NTS Corporation to hire an investment banking firm to initiate a search for a potential buyer of the company in order to maximize shareholder value. Vote is to be answered“FOR” or “AGAINST”. BOARD OF DIRECTORS’ RESPONSE THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “AGAINST” THIS PROPOSAL. The Board of Directors believes that the shareholder proposal set forth above (the “Shareholder Proposal”) is not in the best interest of the Company or its shareholders and unanimously recommends that you vote “AGAINST” it. The Board of Directors regularly reviews a variety of strategic alternatives for creating value for the Company’s shareholders. The Board of Directors recognizes the importance of its fiduciary duties to all shareholders.The Board of Directors has evaluated, and will continue to evaluate, any strategic proposal received by the Company or proposed by management in the context of the best interests of the Company and its shareholders. From time to time, the Board of Directors engages financial advisors to advise it with respect to the value of the Company and potential strategic transactions.The Board of Directors believes, however, that hiring an investment banking firm for the specific purpose of initiating a search for a potential buyer of the Company at the present time would not maximize shareholder value and could be detrimental to the interests of the shareholders and the Company. 9 Neither the Board of Directors nor management is opposed to initiating a sale process at the right time; however, undertaking a process at the wrong time, and under the wrong circumstances, would be detrimental to shareholders.The Board of Directors recommends a vote against the above proposal for the following reasons: The Board of Directors believes that the Company is strategically positioned to take advantage of its dominance in the testing industry and to create substantial value for shareholders in the near term.Since the transition of leadership from the former long-time CEO, Jack Lin, to the new management team led by CEO William McGinnis, the Company has achieved record financial performance. What is more impressive, much of this growth has been achieved in the midst of the worst financial crises in a generation.Part of the Company’s business strategy is to increase shareholder value through acquisitions and other growth initiatives that its competitors, who have not enjoyed NTS’s recent financial success, may not be in a position to execute. The Board of Directors and management believe that the Company will have many potential opportunities to significantly enhance shareholder value over the near term. After nearly fifty years of modest growth and shareholder returns, the Board of Directors and management believe the Company is positioned to generate substantial, rather than merely incremental, shareholder returns. The interests of management and the Board of Directors are aligned with the shareholders.Under the Long-Term Incentive Plan currently in place for senior management, a substantial portion of management’s compensation is tied directly to increases in the price of the Company’s Common Stock. Similarly, a substantial portion of compensation to Directors is in the form of restricted Common Stock. Accordingly, the economic incentives put in place by the Board of Directors through its compensation practices closely align the interests of management and the Board of Directors with the shareholders. The Board of Directors regularly reviews strategic alternatives for the Company.The Board of Directors, a majority of which is comprised of independent directors, takes its fiduciary duties very seriously including its responsibility to protect the interests of ALL SHAREHOLDERS.The Board of Directors, along with its financial advisors, regularly reviews information that is not available to all shareholders and makes strategic decisions that it feels will enhance shareholder value for all of the Company’s shareholders.This is to be distinguished from individual shareholders, who because of their own personal situation, and without the benefit of all information available to the Board of Directors, may have a desire for a particular action, such as a sale of the Company, even if it is not in the best interests of ALL SHAREHOLDERS. Approval of the Shareholder Proposal could negatively impact the Company’s ability to do business. The Company’s commercial success, and ultimately its shareholder value, is highly dependent on the Company’s ability to build and maintain strong relationships with its customers and its personnel. The adoption of the Shareholder Proposal could result in uncertainty about the Company’s future which could adversely affect the Company’s ability to retain and attract customers and personnel, as well as its ability to enter into arrangements with third parties.Any such development could cause a decline in revenues, profits and shareholder value. Approval of the Shareholder Proposal could reduce the price realized by shareholders if and when the Company is sold.The Board of Directors is not opposed to seeking a sale of the Company, if and when a sale is in the best interests of all shareholders. The Board of Directors regularly works with its financial advisors to evaluate potential strategic alternatives. If the Board of Directors receives an offer to acquire the Company it will evaluate it on its merits.However, if the Shareholder Proposal is approved, and the Board of Directors at sometime in the near future determines to initiate a process to sell the Company, prospective acquirers would recognize that the Board of Directors is acting under pressure from shareholders, giving the Board of Directors little bargaining power in the negotiations.The Shareholder Proposal could have significantly negative impact on the price ultimately realized by shareholders. Based upon all of the factors outlined above, the Board of Directors believes that the Shareholder Proposal is not in the best interests of the Company or its shareholders. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “AGAINST” THIS PROPOSAL 3. ***** 10 PROPOSAL NO. 4: THE BYLAW AMENDMENT PROPOSAL BROUGHT BY THE SHAREHOLDER GROUP TO (I)
